                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
SHAIN DUKA,                               :
                                          :
            Petitioner,                   :   Civ. No. 13-3665 (RBK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :   MEMORANDUM AND ORDER
                                          :
            Respondent.                   :
_________________________________________ :

        Petitioner’s new counsel entered a notice of appearance on December 18, 2019. (See ECF

80). Subsequently, she has requested an extension of time in which to file a supplemental

memorandum. (See ECF 81). Good cause being shown, the extension request will be granted.

        Accordingly, IT IS this 19th day of December, 2019,

        ORDERED that petitioner’s request for an extension of time to file a supplemental

memorandum (ECF 81) is granted; and it is further

        ORDERED that petitioner’s supplemental memorandum shall be filed no later than

February 18, 2020; and it is further

        ORDERED that respondent’s response shall be filed no later than April 17, 2020; and it

is further

        ORDERED that petitioner may file a reply no later than May 15, 2020.



                                                           _s/Robert B. Kugler
                                                           ROEBRT B. KUGLER
                                                           United States District Judge
